ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, and 6-21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone call with James J. Bosco, Jr. on 08 February 2022.

The application has been amended as follows: 

Claim 1 (Examiner Amended) A shift register comprising:
a power consumption-reducing sub-circuit and an output sub-circuit; wherein:
the power consumption-reducing sub-circuit is connected to a clock signal terminal, the clock signal terminal is connected to a clock signal line, a control terminal, and the output sub-circuit,
the power consumption-reducing sub-circuit is configured to output a signal of the clock signal terminal to the output sub-circuit under control of the control terminal; and

the output sub-circuit is configured to output an output signal of the power consumption-reducing sub-circuit to the output terminal under control of the pull-up node; wherein:
the power consumption-reducing sub-circuit comprises a first transistor, a gate of the first transistor is connected to the control terminal, a first electrode of the first transistor is connected to the clock signal terminal, and a second electrode of the first transistor is connected to the output sub-circuit;
the output sub-circuit comprises a voltage-stabilizing capacitance and a second transistor, a gate of the second transistor is connected to the pull-up node, a first electrode of the second transistor is connected to the power consumption-reducing sub-circuit, a second electrode of the second transistor is connected to the output terminal, an end of the voltage-stabilizing capacitance is connected to the pull-up node, another end of the voltage-stabilizing capacitance is connected to the output terminal; and
a size of the first transistor is smaller than a size of the second transistor, thereby reducing gate-source capacitance corresponding to the first transistor and thus reducing power consumption of the clock signal line.

Claim 11 (Examiner Amended) A shift register comprising a first transistor, a second transistor, and a voltage-stabilizing capacitance; wherein:
the clock signal terminal is connected to a clock signal line, a second electrode of the first transistor is connected to a first electrode of the second transistor;
a gate of the second transistor is connected to a pull-up node, a second electrode of the second transistor is connected to an output terminal; and
an end of the voltage-stabilizing capacitance is connected to the pull-up node, another end of the voltage-stabilizing capacitance is connected to the output terminal; wherein:
a size of the first transistor is smaller than a size of the second transistor, thereby reducing gate-source capacitance corresponding to the first transistor and thus reducing power consumption of the clock signal line.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a shift register, wherein 
a size of the first transistor is smaller than a size of the second transistor, thereby
reducing gate-source capacitance corresponding to the first transistor and thus reducing power consumption of the clock signal line.

Claim 7 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a shift register, wherein 
the pull-down control sub-circuit comprises a fourth transistor, a fifth transistor, a sixth transistor, and a seventh transistor; a gate and a first electrode of the fourth transistor are connected to the first voltage terminal, a second electrode of the fourth 

Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a shift register, wherein:
a size of the first transistor is smaller than a size of the second transistor, thereby reducing gate-source capacitance corresponding to the first transistor and thus reducing power consumption of the clock signal line.

Regarding Claims 1 and 11.  The most relevant prior art is Wang (US 2017/0011699) in view of Hong (US 2020/0160805) which teaches a shift register circuit connected as claimed.  Hong teaches controlling the first transistor to apply the clock signal to the second transistor only when the clock signal is a high voltage in order to reduce current stress to the second transistor.  Hong does not teach the first transistor is smaller than the second transistor thereby reducing gate-source capacitance of the first transistor and reducing power consumption on a clock signal line.
Prior art teaching, the first transistor size smaller than the second transistor size which results in a reduced gate-source capacitance of the first transistor which reduces power consumption in the clock signal line, was not found.

Regarding Claim 7.  Prior art teaching a shift register connected as claimed in Claim 7 was not found.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Douglas M Wilson/           Examiner, Art Unit 2694    

/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694